[Cite as State v. Hogya, 2022-Ohio-3117.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                   CASE NO. 2022-L-072

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

HOPE C. HOGYA,
                                                 Trial Court No. 2022 CR 000566
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: September 6, 2022
                                    Judgment: Appeal dismissed


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building, 105
Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Hope C. Hogya, #517804, Lake County Adult Detention Facility, 104 East Erie Street,
Painesville, OH 44077 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     On August 5, 2022, appellant, Hope C. Hogya, pro se, filed a notice of

appeal. Appellant attached to her notice: 1) an August 2, 2022 entry denying her motion

for an independent evaluation; 2) an August 2, 2022 entry holding in abeyance her motion

to quash the indictment until appellant is deemed competent; and 3) an August 2, 2022

entry holding in abeyance her motion to dismiss the indictment until appellant is deemed

competent.
         {¶1}   Appellant was indicted on July 22, 2022 of two counts of violating a

protection order. The trial court stated in two of the three appealed entries that the matter

was referred to the Court Psychologist of the Lake County Adult Probation Department

for appellant’s competency evaluation on July 28, 2022, which was ordered to be

completed within thirty (30) days of the entry.

         {¶2}   R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶3}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

         {¶4}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

         {¶5}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

         {¶6}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

         {¶7}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

         {¶8}   “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

         {¶9}   “(5) An order that determines that an action may or may not be maintained

as a class action;

         {¶10} * * *.”

                                               2

Case No. 2022-L-072
       {¶11} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

       {¶12} Further, the Supreme Court of Ohio has stated that “in a criminal case there

must be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107(1964).

       {¶13} The appealed judgment entries do not conform to any of the criteria in R.C.

2505.02 for being a final appealable order, nor has appellant been convicted or sentenced

in this matter. Further, to qualify as a provisional remedy, the court’s order would have

to prevent appellant from having a meaningful or effective remedy following sentencing.

In this case, appellant can challenge the trial court’s August 2, 2022 entries at the

conclusion of the criminal case on appeal from her conviction and sentence.

       {¶14} Appeal dismissed.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                              3

Case No. 2022-L-072